 AIRMATICS SYSTEMS71AirmaticsSystemsDivision of theMosier SafeCompanyandInternationalUnion of Tool, DieandMold Makers and Local 102,internationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Party to theContract.Case 22-CA-5383February 15, 1974DECISION AND ORDERBY MEMBERSFANNING, KFNNEDY, ANDPENELLOOn September 4, 1973, Administrative Law JudgeSamuel Ross issued the attached Decision in thisproceeding. Thereafter, counsel for Respondent filedexceptions and a supporting brief, and counsel forthe party to the contract filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions2 of the AdministrativeLaw Judge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Airmatics SystemsDivision of the Mosler Safe Company, Wayne, NewJersey, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.iThe Respondent has excepted to certain credibility findings made bytheAdministrativeLawJudge It is the Board's established policy not tooverrule anAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Drv Wall Products,Inc, 91 NLRB 544. en`d. 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings We havefurther considered Respondent's contention that the Administrative LawJudge has evidenced a bias or at least an appearance of bias againstRespondent'sposition.We have carefully considered the record and theattachedDecision and reject these charges of bias alleged by theRespondent2We agree with the Administrative Law Judge that Respondent violatedSec 8(a)(1) and(2) of the Act by recognizing the party to the contract onFebruary 23,1973, at a time when there existed a real question concerningrepresentation of Respondent's toolroom employees As the AdministrativeLaw Judge found,that question was raised by a combination of the demandfor recognition of the Charging Party made by certain of the toolroomemployees on January26, 1973.by the picketing for Charging Party whichtook place between January 26 and February 2, 1973, and which continuedeven after the employees had signed cards for the party to the contract; bythe petition for an election filed by the party to the contract on February 2,1973. which listed the Charging Party as an organization known to have arepresentative interestin the employeespursuant towhich the RegionalDirector issued on February 9. 1973. a noticeof hearingset for February 27.1973.by the credited testimony of two employees' regular wearing ofbuttons for the Charging Party after the picketing ended, and by thecredited testimony of the toolroom foreman thathe communicatedcertainof the employees' favorablesentimentstoward the Charging Party toRespondent% officals before recognition was granted the party to thecontract In such circumstances,we agree with theAdministrative LawJudge that Respondent was duty-bound to withhold recognition of eitherunion until the question concerningrepresentationwas finally determinedunder the procedures provided by the National Labor Relations Act Itsfailure to do so was therefore a violation of the ActMidwest Piping &SuppliCo.Inc , 63 NLRB 1060 however, we deem unnecessary to such aresolution thefollowing conclusions of the Administrative Law Judge andthereforewe do not pass on his conclusionsthat(I) certain of theauthorizationcards obtained by the party to the contract were tainted bythe remarks made at the timethey were signed. (2) Charging Party has"specialized experience"in the representationof toolroom employees, and(3)Respondent was motivated to recognize the party to the contractbecause ofa preference for dealingwith oneunion rather than multipleunions Sincethe Charging Party's claim raiseda real question concerningrepresentation.Respondentwas prohibited, for whateverreason, fromsigning a contractwith any unionuntil that question was properly resolvedDECISIONSTATEMENT OF THE CASESAMUEL Ross, Administrative Law Judge: This case wastried in Newark, New Jersey, on June 25, 26, and 27, 1973,on a charge filed by International Union of Tool, Die andMold Makers (herein called IUTDM) on April 5. 1973,amended on May 11, 1973, and a complaint issued by theGeneral Counsel on May 24, 1973. In brief, the complaintalleges that the above-named Company (the Respondentherein) violated Section 8(a)(1), (2), and (3) of the Act byrecognizingLocal 102, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica (herein called Teamsters) as the exclusive collec-tive-bargaining representative of its toolroom and mainte-nance cage employees, and by entering into a collective-bargaining agreement with Teamsters covering the termsand conditions of employment for the said employees,notwithstanding that, at the time of such recognition andcontract execution,Teamsters did not represent "anuntainted and uncoerced majority" of said employees, andthat there was then pending before the Board "a questionconcerning representation [of said employees] involvingIUTDM." The Respondent filed an answer to thecomplaint which denies some of the substantive allegationsand the commission of unfair labor practices.Upon the entire record,' including my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACT1.COMMERCEThe Respondent is a New York corporation which isengaged in the manufacture, sale, distribution, and serviceof security equipment at various plants, including onelocated in Wayne, New Jersey, the only facility involved iniPursuant to a motionmade by theRespondent which was grantedduring the hearing,the recordin this case includes the transcript of thehearing and the exhibits inAirmaucs Systems Division of the Mosler SafeCompant. Employer, and InternationalUnionof Tool, Die and Mold Makers,Petitioner,Case 22-RC-5598209 NLRB No. 6 72DECISIONSOF NATIONALLABOR RELATIONS BOARDthis proceeding In the operation of the said business, theRespondent in the last 12 months, a representative period,admittedly sold and shipped products valued in excess of$50,000 from its plant in Wayne, New Jersey, to customerslocated outside the State of New Jersey. The Respondentadmits and I find it is engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent also admits that Teamsters is a labororganization within the meaning of Section 2(5) of the Act,and I so find. The Respondent denies that IUTDM is sucha labor organization, but I find to the contrary, onundisputed testimony, that IUTDM is an organization inwhich employees participate which exists for the purposeof dealing with employers concerning wages, rates of pay,hours of employment, and condition of work for employ-ees. I therefore find that IUTDM is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The History of LaborRelations at theRespondent'sWayne, New Jersey, PlantThe Respondent first acquired the Wayne, New Jersey,facility involved in this proceeding in about 1955. At thattime, "the hourly paid employees engaged in maintenanceand production work" were represented by Local No. 274,United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States andCanada (herein called Plumbers). Upon its acquisition oftheWayne plant, the Respondent recognized Plumbers asthe collective-bargaining representative of the employees inthe above-described unit, and it thereafter entered intosuccessive collective-bargaining agreements with Plumberscovering the terms and conditions of their employment. In1969, Plumbers was decertified as the representative of saidemployees, and in the same year, following an electionconducted by the American Arbitration Association, theRespondent recognized Teamsters as the representative ofthe said employees. Since 1969, the Respondent hasentered into two successive collective-bargaining agree-ments with Teamsters covering the terms and conditions ofemployment of:All hourly paid employees engaged in maintenanceand production work at the Company's facility at 415Paterson-HamburgTurnpike,Wayne, .:ew Jersey07470, excluding all office clerical employees, watch-men, guards and supervisors as defined in the NationalLabor Relations Act.The most recent such contract is for a 3-year term whichbegan on December22, 1972, andterminates on December20, 1975.Itcontains a union-security provision whichrequires all employees in the unit to become members of2Before the events charged herein as unfair labor practices,the hourlypaid employeesengaged in maintenancework covered by theRespondent'scontracts with Teamsters admittedly referred only to janitorial employeesand portersTeamsters within 30 days after the effective date of thecontract or hire, whichever occurs later. There are about225 employees covered by that agreement.At the time that the Respondent entered into both itscontract with Teamsters, the Companyhad in itsemploy anumber of salaried tool-and-die makers and other highlyskilled employees who worked principally in its "tool anddie room" under separate supervision. The Respondentalso then had in its employ two salaried maintenance menwho workedin its "maintenance cage,"an area separatefrom the toolroom,under the separate supervision of itsplant engineer.It is undisputed that neither of these twoemployee groups was a part of the unit covered by theRespondent's contracts with Teamsters, that neither hadpreviously been represented by any labor organization, andthat there is no history of collective bargaining on theirbehalf.2Moreover,during the contract negotiations be-tween the Respondent and Teamsters in December 1972,Teamsters expressed no interest in the representation ofeither the toolroom employees, or those who worked in themaintenance cage, and the Respondent likewise made noeffort to expand the unit coverage of the proposed contractto include these employees,that is, not until the toolroomemployees sought to be represented by IUTDM.B.The Current Events on Which the ComplaintHerein is BasedIThe strike for recognition of IUTDMIUTDM is a relatively new labor organization whichbegan a campaign to represent toolroom employees inNorthern New Jersey in January 1973.3 On January 25,DavidB.Bogert,an apprentice tool-and-diemakeremployed by the RespondentsinceJanuary 1970, attendeda meeting of IUTDM at which the employees voted tostrike their respective employers for recognition.Bogertcommunicated this information to his fellow toolroomemployees,and on the following morning(Friday, January26) they struck and started to picket the Respondent'sWayne plant with homemadesignswhich stated, "ToolMakers Union on Strike" and "Tool Makers Strike."About 8 of the Respondent's i1 toolroom employeesparticipated in the strike and picketing on the first day ofthe strike.About 8:30 a.m, on that first day of the strike, GeorgeVetan,the Respondent's personnel director,came out tothe picket line and asked three of the strikers, Dave Bogert,George Bogert,and James Morgan,"what was going on,"and "whywe were on strike." George Bogert and Morganreplied, that they were"on strike for recognition for theIUTDM,the International Union of Tool,Die [and] MoldMakers." Vetan said, "I never heard of this outfit." GeorgeBogert pointed to a large button which he was wearing,approximately 3-1/2 inches in diameter, on which thename of IUTDM was printed. Vetan asked, "What do youwant me to do?" The employees suggested that VetanSPrior to the hearing in this case, IUTDM had been certified by theBoard as the exclusive collective-bargaining representative of the toolroomemployees of about 20 to 25 employersUnless otherwise noted,all dates hereinafter refer to 1973 AIRMATICS SYSTEMScalled IUTDM, and Dave Bogert supplied Vetan withIUTDM's address and telephone number.4 The Respon-dent admittedly made no effort to contact IUTDM.On Monday, January 29, after the weekend, the strikeand picketing by the toolroom employees resumed, and itcontinueddaily thereafter to and including Friday,February 2. Starting with January 29, the strikers alsocarried signs obtained from IUTDM which bore thelegend: "IUTDM on Strike" During the course of thatweek, all of the Respondent's remaining toolroom employ-ees (with the exception only of Mike Gorkowski who quittheRespondent's employ on January 31 in accordancewith a prior announcement) participated in the strike andpicketing on behalf of IUTDM, and no one worked in thetoolroom on February 2, the last day of the strike.52.Theinterventionby TeamstersintoIUTDM'srecognition campaignPursuant to instructions issued by Teamsters president,Ernest Terrien, the production and maintenance employ-ees represented by Teamsters continued to work during thestrikeby the toolroom employees for recognition ofIUTDM as their representative.", In addition, starting withthe first day of the strike, Teamsters chief steward, AlbertPecci, stationed himself in the driveway to the plant andinstructed all truckdrivers who approached that Teamsters"was not on strike," and he waved them across the picketline.At about the same time, Personnel Director GeorgeVetan ordered an advertisement to be inserted in the localnewspapers for experienced"toolmakers."The ad ap-peared in the newspapers on 3 successive days beginningwith Sunday, January 28.71On Tuesday, January 30, Teamsters president, Terrien,4The findings above are based on the credited testimony of DaveBogert, George Bogert, and James Morgan Vetan admitted that he was toldby the pickets that they were striking for recognition of IUTDM. He denied.however, that he accepted Dave Bogert's offer to supply him with the name,address, and telephone number of IUTDM, and he testified that hespecifically rejected Bogert's offer Based on demeanor, and implausibleand self-contradictory testimony by Vetan in other respects. I credit hisversion of this conversation only to the extent that it accords with that of thethree employees5The findings regarding the total participation by the toolroomemployees in the strike for recognition of IUTDM are based on the creditedtestimony of Dave Bogert and Respondent's then toolroom foreman HenryAntomuk 7 he Respondent produced no payroll or other records. obviouslyavailable to it, to disprove the testimony of Bogert and Antomuk in thisregard I therefore accord no probative value to the hearsay testimony ofPerryA.Newcomb, the Respondent's director of industrial relations.regarding telephone reports which he assertedly received at his office inCincinnati,Ohio. from Edward Voitas, the Company's director ofoperations at Wayne. :o the effect that this strike and picketing did not havethe full support and participation of the toolroom employees. I note in thisregard that Voitas was not called to testify by the Respondent although headmittedly was available6The two salaried and unrepresented "maintenance cage" employeesalso continued to work during the strike7See G.C E'th. 7.Vetan testified that the ad was inserted in order to secure a replacementforMike Gorkowski who was quitting on. January 31 Although the timingof the insertion of the ad. and the announcement of plural job openings,suggest that the Respondent might have been motivated by otherconsiderations, such as replacement of the strikers, 1 nevertheless believeVetan's explanation. and I credit his testimony in this regardSA number of witnesses testified that this incident occurred on73bought breakfast for a number of striking and picketingtoolroom employees at Sorenson's Diner near the plantsDuring the meeting which ensued, the strikers complainedabout the failure of Teamsters to honor their picket line,and Terrien invited them to "join a good strong union,"and thereby eliminate the need for "worry" "about thetrucks [not] stopping." Terrien also told the strikers thatthey no longer had jobs -with the Respondent, that theCompany was advertising in the newspapers for theirreplacements, but that if they joined Teamsters, they would"get their jobs back." Ternen further told the strikers thatif they joined Teamsters he would negotiate "a separatecontract" for them, and they would not lose any of theirpresent benefits or salary status.9 Ternen finally told thestriking employees that if they signed Teamsters authori-zation cards, he would present them to the Company andwould petition for an NLRB election at which they couldvote "Teamsters in and the Toolmakers Union out" At theconclusion of the meeting, George Bogert accepted asupply of blank Teamsters' authorization cards fromTerrien, and undertook to solicit signatures thereto fromthe Respondent's toolroom employees.103.The acquisition by Teamsters of authorizationcards from the toolroom and maintenance cageemployeesThat same day, after the meeting in Sorenson's Dinerwith the striking toolroom employees, Teamsters ChiefSteward Pecci solicited Frank Soltis and Thomas Dakake,Respondent's two salaried and previously unrepresentedmaintenance cage employees, and obtained their signaturesto Teamsters' authorization cards. ii Also on the same day,George Bogert commenced soliciting toolroom employeesWednesday, January 31 However, in the light of documentary evidencethat a number of Teamsters'authorization cards admittedly signed the sameday, and a written demand made by Teamsters that day for recognition, aredated January 30. 1 conclude that those who testified that this incidentoccurred on January 31 were in error in this regard.As salaried employees,the toolroom employees enjoyed a number ofbenefits that were greater than those available to the production andmaintenance employees represented by Teamsters For example, thetoolroom employees were not required to punch a timeclock-productionemployees were. toolroom employees took their vacations whenever theypreferred-production employees all took their vacations during the first 2weeks in July. and toolroom employees were allowed more paid sick leavethan production employees1OThe findings above are based on a composite of the testimony of DaveBogert and James Morgan which I credit I do not credit George Bogert'sinitial testimony that Ternen told the strikers,"We're allprobably going toget fired,"because it is inconsistent with his later credited testimony (whichcorroborates that of Dave Bogert and James Morgan) that Ternen said, "ifwe signed the Teamster cards thatwe wouldhaveour jobs hack."inote inthis regard that undoubtedly based on these statements of Ternen.a rumorto the effect that the strikers considered their employment as terminatedcame to the attention of Respondent's management,and this promptedPersonnel Director Vetan to assure George Bogert later that week that thestrikers had not been fired, that the rumor to that effect was not true, andthat they were free to end their strike and return to work at any timeBecause of self-contradictions,implausibility,and demeanor. I regard thetestimony of Terrien and Pecci as generally unreliable and worthy of littlecredence I therefore credit their testimony in respect to this meeting only tothe extent that it accordswith myfindings above.iiInsofar as the record discloses,these two employees never joinedIUTDMor participated in the toolroom employees'strike for recognition ofIUTDMas their representative 74DECISIONSOF NATIONALLABOR RELATIONS BOARDto sign Teamsters' authorization cards, and obtained thesignatures of Paul Martin and Russ Decker.That evening at about 6 or 7 p.m., the toolroomemployees held a meeting at James Morgan's house todiscusswhat Terrien had told them in the diner thatmorning. The meeting was attended by 8 of the Respon-dent's 11 toolroom employees.['- Varying opinions wereexpressed at the meeting as to whether the interests of thetoolroom employees would be better served by Teamstersor IUTDM representation, and several employees voicedtheir disbelief in Terrien's promise to get them a separatecontract if they signed up with Teamsters. George Bogertsaid "we were fired and if we joined the Teamsters wewould get our jobs back." 13 Teamsters' authorization cardswere thereupon signed at the meeting by Dave Bogert,Frank Bogert. George Bogert, Frank Re, Steve Molnar,and James Morgan.i44.Teamsters' demand for recognition and petitionfor certificationOn January 30 about 5 p.m., Teamsters President Temenwent to the Respondent's plant and met with EdwardVoitas, the Company's director of operations. Terrienasked Voitas "to recognize Local 102 [Teamsters] as thebargaining agent for these people," and he told Voitas thatTeamsters "had a majority and 1 was willing to show them[theauthorization cards] to him." At the same time,Ternen gave Voitas a written "message" on Teamsters'stationery which read as follows: 16To The Airmatics Systems of The Mosier Safe Co. At415 Paterson-Hamburg Tpk. Wayne, New Jersey 07470DATE Jan 30, 1973SUBJECTRecognitionofLocal102TeamsterI.B.T.C.W.H. torepresentToolmakersand mainte-nance [sic]employees by a cardcount in place of anNLRBelections [sic].An agreement to be entered into to designateLocal 102as sole bargaining agents for these maintance [sic]employeesand toolmakers.Ernest TerrienBy Local 102 Pres.Voitas replied that he could not give Terrien an answer atthat time because he would have to check with counse1.16The following day (January 31), Ternen made a secondwritten demand on Voitas for recognition as the represent-ative of "Toolmakers maintainance [sic] machinist andothers not in any Union." 17 His second demand likewisewas rejected by the Respondent.Thereafter, on February 2, Teamsters filed a petitionwith the Board for certification as the exclusive representa-tive of the Respondent's employees in the following unit:All toolmakers, toolroom, stock handlersand mainte-nance men.The said petition was assigned Case 22-RC-5272.18 Italleged,inter alia(par. 1la), that there was "a strike orpicketing at the employer's establishment," and in para-graph 11 c, that the said strike and picketing was beingconducted "by and on behalf of International Union ofTool, Die and Mold Makers of 1544 Irving Street, Rahway,N.J., since January 25, 1973." The petition further alleged(par. 12) that IUTDM was an organization which had"claimed recognition as representative" and was "knownto have a representative interest." In connection with thesaid petition, Teamsters also filed with the Board the 12authorization cards which it had obtained as describedabove.195.The Respondent's decision to extendrecognition to TeamstersAlthough practically all of the Respondent's toolroomemployees signed Teamsters' cards on January 30 and 31as described above, they nevertheless continued to strikeand to picket for recognition of IUTDM, and they did notend their strike or return to work until February 5, andthen only after they had been notified that Teamsters hadfileda petition for an NLRB election. Following theirreturn to work, Dave Bogert continued to wear a largeIUTDM button in the plant, and James Morgan conspicu-ously displayed a like button in the plant on his toolbox 2012DaveBogert,James Morgan, Steve Molnar.PaulMartin,GeorgeBogert, Frank Bogert, Joseph Scepan, and Frank Re13The quotes above are from the credited testimony of Dave BogertGeorge Bogert testified in this regard that he "told the employees that ErnieTerrien had gave [sic ] me a bunch of Teamster cards and if we signed theTeamster cards we would have our Job back and we would have a strongerunionby belonging to the Teamsters. '14George Bogert's card (Teamsters Exh. 4) is dated January 14 Hetestified,however, that he signed the card at the meeting in Morgan's home,and "I Just put the wrong date down, I guess "In addition to the cards obtained as described above, George Bogert alsosolicited and secured Teamsters' cards from toolroom employees MichaelEinreinhof and Joseph Scepan These cards (Teamsters Exh 8 and 10) aredated January 30 and 31. respectively.15Employer's Exh 4 in Case 22-RC-5598.16The findings above are based on Ternen's uncontroverted testimonywhich is credited to this extentonly.Terrien also testified that at the time hemade this demand for recognition,he had in his possession 12 authorizationcards 2 signed by maintenance cage employees, and 10 signed by toolroomemployees. According to both Terrien and Pecci, the toolroom employees'cards were turned over to Ternen on January 30, just before the latter madehis demand on Voitas for recognition of TeamstersContraryto Terrien'sand Pecci's testimony,I find that at the time ofTerren'sdemand, he had noauthorizationcards signedby any toolroomemployees.Ibase thisconclusionnot only on GeorgeBogert's credited testimonythathe firstturne4 over the cards signedby toolroomemployees to Pecci on themorning following the meeting in Morgan's house, but also on the quiteevident fact that,when Terrienmade his demand for recognition themeeting in Morgan's house at which six of the cards were signed,had notyet even convened In the light ofthe foregoing,I regard the testimony ofTerrien and Pecciregarding the possession of 12 signed cards before theJanuary 30 demand forrecognition was made as pure fabrication, and 1regard their testimony in generalas worthyof little credence or reliance.17Employer's Exh 5 in Case 22-RC-5598."IG.C. Exh 4.19TeamstersExhs 2 through 1320Thefindings above are based on the credited testimony of DaveBogert,JamesMorgan,GeorgeBogert,and Respondent's then toolroomforemanHenry AntoniukEugeneVerha, theRespondent's manager ofmanufacturing engineeringwhose jurisdiction includes the toolroom,testified that he could not recall seeingDaveBogert wearan IUTDMbutton after the strike ended,but Verbaadmitted seeing such a button on AIRMATICS SYSTEMSNear the end of the week of the toolmakers' strike,GeorgeBogertadmittedly told Operations Director Voitasthat "the toolroom was going into the Teamsters Union,"and he told Verba, the manager of manufacturingengineering,that "the toolroom employees had all signedcards for the Teamsters." At the time he made thesestatements,however, all of the toolroom employees werestillstriking for recognition of IUTDM with IUTDMsigns.Moreover, as noted above, after the strike ended, theRespondent received a copy of Teamsters' petition forcertificationwhich named IUTDMas a unionhaving aninterest inthe representation of the employees for whomTeamsters sought certification.The Respondent thusobviously knew that IUTDM still had at least the supportofsomeof itstoolroom employees. The Companyaccordingly undertook to ascertain which of the Unionshad the greater support of these employees.21In thisregard, commencing with the termination of the toolmak-ers' strike, both Verba and Personnel Director Vetan askedToolroom Foreman Antoniuk on several occasions "whatwas the division in the toolroom about one union asopposed to the other." Antoniuk at first reported that he"thought they were split right down the middle,as far astheallegianceto the two unions." Subsequently, hereported to them that the toolroom employees whom hesupervised"were tending to lean more toward thetoolmakers union." 22On February 9, the Regional Director of the Board forRegion 22issueda notice of representation hearing in thecaseinitiatedby the Teamsters' petition (Case22-RC-5572), and served copies thereof by registered mailupon the Respondent, Teamsters and IUTDM. The saidnotice scheduled the hearing on the Teamsters' petition forFebruary 27.During the week following its receipt on February 5 of acopy of Teamsters' petition for certification, Respondentdecided that it preferred "to have one union to deal withrather than multipleunions."That preference,in turn,caused the idea to crop into the mind of IndustrialMorgan's toolbox. Verha assertedly never reportedthe latterfact either tohis superior Voitas, or to Personnel Director Vetan. In the light ofRespondent's conceded interest in the views of its employees in respect tothe two Unions, I place no credence in Verba's testimony that he did notreportMorgan's conspicuously displayed interest in IUTDM to hissuperiors,and Ilikewise do not credit Verba's asserted lack of observationof Dave Bogert's button21According to Industrial Relations Director Newcomb, some of theRespondent'sofficialswere then of the opinion"thatmaintaining thenonunion status [of these unrepresented employees]was the properobjective, and there was [then] a question of whether that [objective] hadany chance at all."22These findings are based on Foreman Antoniuk's testimony which Icredit as reliable both in general and in these respects Verba admitted thatcommencing with the return to work of the toolroom employees onFebruary 5, he inquired of Antomuk about "twice a week" "how theemployees in the toolroom were feeling regarding the union question"Verha also conceded that when he first made that inquiry about "two orthree days after they [the toolroom employees] came back." Antoniuk toldhim that "itlooked like a 50-50 proposition with regards to the toolroomfavoring one union or theother" Verbaalso testified that on later similarinquiries,Antoniuk gave him "basically the same information "industrialRelationsDirectorNewcomb testified that following thetermination of the strike of the toolroom employees for recognition ofIUTDM, he received co.itinuing reports from Operations Director Voitasthat "the Teamsters assertions of representing a majority of the employeesappeared to be valid, and that there was a total lack of any evidence of any75RelationsDirectorNewcomb that the toolroom andmaintenance cage employees "might not be an appropriateunit,"and that they could possibly be regarded as anaccretion to the production and maintenance unit alreadyranged" for Operations Director Voitas "to have his staff... get together the facts concerning any interrelationshipbetween the employees" to support this "overall unit"theory, and to thereby avert the possibility of having todeal "with any other union." In addition, Newcomb thencheckedwithRespondent's counsel Collins about "thelegal point of view of [whether] having these people in oneunit was appropriate." On February 14, a few days afterthe Respondent's receipt of the Board's notice of represen-tation hearing on the Teamsters petition, Newcomb andMr.Collinsvisited theWayne plant professedly "toexplore in depth the question of the unit requested in thepetition, [and] to assess as far as we could the strength ofthe Teamsters and the other union involved." 24 Newcombassertedly was supplied by Voitas, Verba and Vetan withinformation concerning "the interrelationship of the workactivities of the employees in the production unit with theemployees in the die shop and the maintenance crib." Hethereupon on February 14 decided, notwithstanding that ahearing was scheduled for February 27 on the Teamsters'petition for representation, and that IUTDM was a namedparty in interest in that proceeding, to recognize Teamstersas the representative of the toolroom and maintenancecage employees on the theory that "we had a validaccretion situation . . . and that it was probably inappro-priate to be a separate unit." In furtherance of thatdecision,Newcomb requested Operations Director Voitasto"setup a meeting" with Teamsters. On or aboutFebruary 15, Voitas arranged for a meeting with TeamstersSecretary-TreasurerMerker. The latter allotted 2 days.February 22 and 23, to.this meeting, the first dates he hadavailable because of his busy schedule of negotiations.25support for . . . IUTDM " I place no credence in or probative value on thishearsay testimony. As previously noted. Voitas was not called to testifyalthough he admittedly was availableMoreover, in the light of Antoniuk'scontrary reports to Verbs and Vetan. %nd the open display of IUTDMbuttuns in the plant.Iregard it as incredible that Voitas would have madesuch reports to Newcomb I therefore place no credence in Newcomb'stestimony in this regardCf.InternationalUnion,United Automobile,Aerospace and Agricultural ImplementWorkers of America (UAW) vtv L R.B,459 F.2d 1329 (C A D C., 1972), 2 Wigmore,Evidence,Sec. 285(3d. ed. 1940).23Newcomb testified,"Iwas surprised when I found out .. that they[thetoolroom employees]were never really in the [production andmaintenance]unit." In the light of Newcomb's position as Respondent'sindustrial relations director,I regard his professed lack of knowledge of theunrepresented status of the toolroom employees as beyond belief, and I donot credit him in this regard24Seefn22,supra25Except for the last sentence which is based on Merker's testimonywhich I credit to this extent only, the findings and quotes above are basedon testimony and admissions elicited from Newcomb. Newcomb conceded,albeit reluctantly and after much prodding, that it was "highly likely" thatthe preference for dealing with "one union"caused the "overall unit" andaccretiontheoryto "crop into my mind " Newcomb also testified that "TheTeamsters were notprivyto what we were going to discuss[at the meetingwhich he asked Voitas to arrange]."Iplace no credence or probative valuein this latter hearsay and incompetent testimony,and I believe the converseto be true 1 base this conclusion on the following considerations-Teamsters(Continued) 76DECISIONS OF NATIONALLABOR RELATIONS BOARD6.The so-called negotiations between Respondentand TeamstersPursuant to the prior appointment made on aboutFebruary 15 by Operations Director Voitas with TeamstersSecretary-TreasurerMerker,Newcomb and Voitas metwith Merker and Terrien at or about 8 a.m on February 22at the Howard Johnson Motor Lodge in Wayne, NewJersey.According to Newcomb. Terrien first "impressedupon the company that he did represent a majority of thepeople, [and] that he had cards from all but one of theemployees in the toolroom and maintenance cage area." 26Newcomb then purportedly told Merker and Terrien thathe did not regard a separate unit for these employees asappropriate, and he assertedly showed Merker "some factsand figures" about the "interrelationship" of these employ-eeswith those in the production and maintenance unitalready represented by Teamsters. Merker, on the basis ofan "independent investigation" allegedly conducted byhim, testified that he agreed "that this was something thatcould be an accretion." Although both parties thus were inagreement on this issue, the discussion of this subject(according to Newcomb) consumed the entire morning ofFebruary 22, and "continued into the afternoon period."At the conclusion of this lengthy (5-hour) discussion of thissubject,Merker assertedly repeated, "that the Company'sposition had merit, [and] that the separate unit did notappear to be appropriate." Then, although the Respondenthad previously made known its readiness to recognizeTeamsters for the 13 employees as accretions to theexisting unit represented by Teamsters, Merker assertedlyasked (according to Newcomb), "if the Company wouldentertain an accretion situation into the P & M unit," andNewcomb assertedly replied, "I thought we would." Theparties then adjourned to permit them "to do somehomework" regarding the manner in which they would fitthese employees "into the [existing] labor agreement." Thishad twice demanded recognition as the representative of the toolroom andmaintenancecage employees, and a hearing on this petition already hadbeen scheduled Merker was a busy man, but he nevertheless allotted 2 daysto this meeting It stretches credulity beyond the breaking point to believethathe would have arranged this meeting without asking the purposetherefor, orthat he would have allotted 2 days of his busy schedule unlesshe knew thatthe meetingwas for contract negotiations In respect to thistestimony of Newcomb, I fiiid the words of Judge Learned Hand inDyer vMacDougall,201 F.2d 265, 269 (C A 2), quoted with approval inN L R BvWaltonManufacturing Compam369U S 404, 408 (1962), to beparticularly appropriateFor the demeanor of a witnessmay satisfy the tribunal, not only that the witness' testimonyis not true, but that the truth is the opposite of his story, for the denialof one, who has a motive to deny, may be uttered with such hesitation,discomfort,arroganceor defiance, as to eive assurance that he isfabricating,and that, if he is, thereis no alternativebut to assume thetruthof what he denies "In many other respects, Newcomb's testimony on occasion was implausible,at times contrary to admissions elicited from other witnesses for theRespondent and withhis own testimony, andin addition, he frequentlyhedged, equivocated, and evaded direct answers to questions which heregarded as inimical to the Respondent's interest I therefore regard histestimony as generally unreliable, and I credit it only when it constitutes anadmission against the Respondent's interest,or when it accords with othertestimony which I regard as reliable26Obviously in the light of his prior decision to treat the toolroom andwas necessary, according to Newcomb, because theexisting contract "did not have the classifications to coverthe [toolroom and maintenance cage] people," and alsobecause "we had to develop new [wage rate] rangesbecause the ranges that they would have would be higherthan any existing ranges in the [current] agreement." Theparties accordingly met again the following morning at thesame place, agreed on new job classifications and wagerateranges for the toolroom and maintenance cageemployees, and then executed an agreement extending thecoverage of Respondent's existing contract with Teamstersto include the said employees. The said agreement,''7obviously prepared by a lawyer, consists almost entirely ofa recital of all the reasons for regarding the toolroom andmaintenance cage employees as accretions to the existingproduction and maintenance unit represented by Team-sters, and except for new job classifications and wage rateranges applicable to the so-called newly accreted employ-ees, it extends the existing labor agreement betweenRespondent and Teamsters to the said employees.2137.IUTDM'spetition forcertificationOn February 23, following the execution of the aforede-scribed agreement, Terrien filed a request with the Board'sRegional Office to withdraw the Teamsters' petition inCase 22-RC-5572, in which IUTDM was named as a partyin interest, and which was scheduled for hearing onFebruary 27. Upon notification of the Teamsters' request,IUTDM filed a petition on February 26 for certification asthe representative of the Respondent's employees (Case22-RC-5598) in the identical unit previously requested inthe prior Teamsters' petition.29 A hearing on IUTDM'spetitionwas conducted on March 6. At the said hearing,Teamsters appeared as an intervenor, the Respondent andTeamsters asserted their agreement of February 23 as acontract bar to IUTDM's petition, and they contendedmaintenance cage employees as accretions to the existing production andmaintenanceunitof 225 employees, no proof of majorityamong the"accreted" employees was required In any event. Teamsters had nodifficulty in assuaging the Respondent's compunctions, if any, in thisregard It did this in two ways (1) by telling Respondent that it had cardsfrom all but one of the allegedly accreted employees- the Respondent neversaw the cards nor asked to see them, and (2) by engaging, on the verymorning ofthe previouslyarranged negotiations meeting, in a token"strike" and picketing in which only 3 of the 13 affected employeesparticipated-the rest refused to join in the strike, although asked-and the225 P & M employees also worked, notwithstanding the picket line of theirunionAccording to Terrien and Merker, the asserted reason for this"strike" was that Respondent "had refused to recognize me," and that "wewere tired of waiting of being[sicI recognized as the bargaining agent" Iplace no credence in these assertions inasmuch as the "strike" and picketingcontinued for the entire day on February 22, notwithstanding that Terrienand Merker learned early in the morning shortly after the picketing began(even if it did not know so before (see In. 25.supra)) that the Respondentintended to recognize Teamsters as the representative of these employees asaccretions to the unit already representedby it All ofthe foregoingpersuades me that the reason for the Teamsters' token strike was not thatasserted by Terrien and Merker, to obtain recognition as the collective-bargaining agent of the 13 employees,but solely to lend an aura oflegitimacy to the so-called negotiations of Respondent and Teamsters.27Employer's Exh 2 in Case 22 -RC-5598.25As a result of this "agreement," the "accreted employees" lost theirsalary status, are now required to punch a timeclock, and they also lostsome of the other fringe benefits which apply only to salaried employeesytheTeamsters'withdrawal request was then approved by theRegional Director on February 27 AIRMATICS SYSTEMSthat the unit sought by the petitioner was inappropriatebecause the employees named therein were accretions tothe production and maintenance unit covered by theRespondent's successive collective-bargaining contractswith Teamsters. In addition, both Teamsters and Respon-dent contended that the inclusion of the two maintenancemen with the toolroom employees rendered the "craft unit"sought by I UTDM's petition as inappropriate for collec-tive-bargaining purposes. In this regard, 1 UTDM moved atthe conclusion of the hearing on its petition to amend theunit sought therein by excluding the two maintenance cageemployees therefrom.The Regional Director has taken no further action onIUTDM's petition pending the outcome of the complaintwhich he issued against Respondent in this case.C.Concluding Findings1.The applicablelegal principlesThe principal issue presented in this case is whether theRespondent violated Section 8(a)(2) of the Act byrecognizing and executing a contract with Teamsters forthe toolroom and maintenance cage employees at a timewhen there was a real question concerning the representa-tion of said employees in an appropriate unit. Section8(a)(2) of the Act sets out a "clear legislative policy to freethe collective bargaining process from all taint of anemployer'scompulsion,dominationor interference."InternationalAssociationofMachinists.Tool and DieMakers Lodge 35 v. N.L.R.B.,311 U.S. 72, 80 (1940). Infurtherance of that policy. "[i]t has repeatedly been heldthat an employer may not intrude in matters concerningthe self-organization of his employees. He must refrainfrom all interference. . . . Especially is this so where theadherence of the employees is being sought by rival labororganizations.N. L.R.B. v. Jones & Laughlin Steel Corp.,301U.S.1."Harrison Sheet Metal Company v. N. L. R. B.,194 F.2d 407, 410 (C.A. 7. 1952). For where there is a realquestion as to which of two or more unions the employeeswould prefer as their representative, any action by anemployer "which demonstrates in any way a preference forone union over the other . . . interfer[es] with thefundamental right of [the] employees to choose their ownrepresentative,"Southern Conference of Teamsters v. RedBall Motor Freight, Inc.,374 F.2d 932, 938 (C.A. 5, 1967).Accord : N. LR. B.v. Jack W. Sellers,et. aL, d/b/a CocaCola Bottling Company of Sacramento, et aL,346 F.2d 625,631 (C.A. 9,1965);IV L.R.B. v. National Container Corp.,211 F.2d 525, 536 (C.A. 2, 1954).The Board'sMidwest Pipingdoctrine,30 which conceded-ly controls the determination of the principal issue in thiscase,31 is "a direct outgrowth of the parent doctrine ofemployer neutrality in matters relating to employees'choice of a bargaining representative "N.L.R. B. v. Nation-al Container Corp., supra,211 F.2d at 536. According to thisMidwest Piping and Supply Co, Inc. 63NLRB1060 (1945)siResp br,p 1732TheMidwest Pipingdoctrine has been consistently applied by theBoard, and its application has received judicial approval in a number offactual settingsN i_R B v. Henry Heide, Inc ,219 F.2d 46 (C A. 2. 1955),certdenied 349 U.S 952.N L R B v Burke Oldsmobile. Inc,288 F 2d 1477doctrine,"an employer faced with conflicting claims of twoormore rival unions which give rise to a real questionconcerning representation may not recognize or enter intoa contract with one of those unions until its right to berecognized has finally been determined under the specificprocedures provided by the Act."RetailClerksUnion,Local770 aff/w Retail Clerks International Association v.N.L. R. B.,370 F.2d 205,207 (C.A. 9, 1966).The dangerinherent in an employer'spremature recognition andbargaining with one of several competing unions is, ofcourse, that the"execution of a contract with a union doesconstitute support of it, for`once an employer hasconferred recognition on a particular organization it has amarked advantage over any other in securing the adher-ence of employees,and hence in preventing the recognitionof any other.'N.L.R.B.v.Pennsylvania Greyhound Lines,Inc.,1938,303 U.S. 261, 268..."N.LR.B.v. Signal Oil& Gas Co.,303 F.2d 785,787 (C.A. 5, 1962).See also,International Ladies' Garment Workers Union,AFL-CIO v.N.L.R.B.,366 U.S. 731 (1961);Elastic Stop Nut Corporationv.N.L.R.B.,142 F.2d 371,380 (C.A. 8, 1944),cert. denied323 U.S. 722;Intalco Aluminum Corporationv.N.LR.B.,417 F.2d 36, 39 (C.A.9, 1969) 32Thus, the fundamental premise underlying theMidwestPipingdoctrine is that when two or more competing unionscan each marshal evidence demonstrating that they havesupport from a substantial proportion of the unit employ-ees, the representative status of any of the unions,even onepossessing evidence purporting to demonstrate that it issupported by a majority of the employees,is rendered sodoubtful that the employer must remain neutral until thequestion of representation is finally resolved,preferablythrough the Board'selection processes.And, where thecontest between two unions has not yet" `crystalized' intoa manifest preference"on the part of the employees, theemployer's reliance upon the purported majority status ofone of the rival unions is insufficient to negate theexistence of a real questioning concerning representation.Oil TransportCompany v. N L. R.B, supra,440 F.2d at 665.2.The question concerningrepresentationAlthough the Respondent concedes that the Board'sMidwest Pipingdoctrine is "the controlling general princi-ple of law" applicable to this case, it contends that it wasnot faced with a real question concerning representation,and it therefore did not impinge on the doctrine when itrecognized and executed a contract with Teamsters "sincethey represented an uncoerced majority of the toolroomandmaintenance cage employees." The Respondentbottoms this contention on the further assertions that itwas "never presented" with "a substantial claim [byIUTDM] to represent the . . . [said] employees," and thatin any event IUTDM's claim for representation was madefor "an inappropriate unit" of employees who are "aproper accretion," and they therefore "could lawfully be(C A. 2, 1961),N L R B N, National Container Corp, supra, N L R B vMidtown Service Co,Inc, 425 F 2d 665 (C A. 2. 1970),N LR B v SignalOil & Gas Co.303 F 2d 785 (C A 5. 1962),N L R B v. Allied FoodDistriliution,Inc, 421 F2d 188 (CA 5, 1969), enfg 169 NLRB 783,OilTransport Company v N L RB, 440 F 2d 664 (C A. 5.197 1) 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDadded to the existing unit [represented by Teamsters]without affording them a self-determination election."I find,contrary to these contentions,that at all materialtimes Respondent had knowledge of a substantial interestand claim by its toolroom employees for representation byIUTDM,thatRespondent recognized Teamsters as therepresentative of said employees,not because the Team-sters represented an uncoercedmajorityof the tool and dieroom employees-I find that Teamsters did not-but onlybecause of Respondent'sadmitted preference for notdealing with another union as the representative of theseemployees.Finally,Ifind that a unit of toolroomemployees is an appropriate craft unit for the purpose ofcollectivebargaining,that IUTDMisa union whichspecializes in representing such employees,and that theRespondent therefore was faced with a real questionconcerning representation when it bypassed the pendingscheduled Board hearing on the Teamsters'petition forrepresentation(inwhich IUTDMwas a party), andextended recognition and a contract to Teamsters, one ofthe two competing unions.a.TheRespondent's knowledge of the substantialclaimof its toolroom employees for representation byIUTDMThe Respondent's argument in support of its contentionthat it was "never presented" with a substantial claim byIUTDM to represent the toolroom employees runs in sumas follows:No official of IUTDM ever requested recognition astheir representative. During the week of January 29 whilethe toolroom employees were on strike, they "switchedallegiance" from IUTDM to Teamsters. After the strikeended, "except for the claim of two employees that theyoccasionally displayed buttons for the IUTDM, there wasabsolutely no activity in support of . . . IUTDM." OnFebruary 10, the employees voted at a meeting "to staywith the Teamsters" and not IUTDM. A majority of theemployees thus "had decided that Local 102 [Teamsters]couldbestrepresent their interests."Based on theforegoing "objective evidence," the Company had everyreason to believe that the employees supported TeamstersLocal 102, and inasmuch as "an uncoerced majority of theCompany's employees freely chose to be represented byTeamsters," it was "lawful" for Respondent to extendrecognition to it.33The record as credited hereinabove does not supportthese contentions, and I regard them as without merit. Asfound above, all of the Respondent's toolroom employees(except one who was quitting) participated in a strike and33Resp. br., pp. 18-3 I.34Valley Broadcasting Company,87 NLRB 1144, 1145, In. 2.35 Industrial Relations Director Newcomb testified in this regard asfollows:Q.What wasthe reasonyou told Mr. Voitas not to extendrecognition [to Teamsters] in the light of thestatement[assertedly]made to you by Mr. Voitas that they [Teamsters] represented amajority of the toolroom employees?A.Consideringthe fact thatthey [the toolroom employees] hadbeen picketingthat sameweek for another union [IUTDM ], there wasa question in my mind as to whether they [Teamsters ] did [represent amajority ] or not.picketing of the Respondent's plant from January 26. toand including February 2 for recognition of IUTDM. Onthe first day of the strike, they told Respondent's PersonnelDirectorVetan of this objective of their strike. TheRespondent thus obviously then had knowledge of the"substantial interest" of its toolroom employees in repre-sentation by IUTDM. No further demand for recognitionby an official of IUTDM was required or was necessary toapprise Respondent of that interest.34 Thereafter, althoughthese same employeessignedauthorization cards for theTeamsters on January 30 and 31, they continued neverthe-less to strike and picket for recognition of IUTDM. Thisambivalent conduct of the toolroom employees concededlycaused the Respondent to reject the Teamsters demandsfor recognition as their representative, notwithstanding theoffer of Teamsters to submit to "a card count in place ofanNLRB elections [SIC]."35As previously noted, thetoolroom employees continued their strike for recognitionof IUTDM, and did not return to work until Teamstersfiled a petition for certification as their representative. TheTeamsters petition named IUTDMas anorganizationwhich "claimed recognition as representative" and whichwas "known to have a representativeinterest."Under allthese circumstances,it isquite evident that the Respondenthad no reasonable or justifiable basis for believing thatIUTDM did not have a substantial interest in representingthe toolroom employees.Indeed the record discloses quite to the contrary that theRespondent had knowledge of the continuing substantialinterest of these employees in representation by IUTDM,notwithstanding that they had signed authorization cardsfor the Teamsters, and that the latter had demandedrecognition based thereon. That knowledge was implicit inthereason assigned by Newcomb for rejecting theTeamsters' recognition demands.36 Such knowledge like-wisewas implicit in the repeated inquiries admittedlyaddressed twice a week after the strike ended by Verba, theRespondent's manager of manufacturing engineering, toHenry Antoniuk, the Respondent's toolroom foreman, asto how these employees stood on the "union question." Asfound above on Antoniuk's credited testimony, he told notonly Verba, but also Personnel Director Vetan, that at firstthe employees "were split right down the middle," butlater,before the Respondent recognized Teamsters, they"were tending to lean more towards the toolmakersunion." 37The Respondent argues that it was justified in believingthat the toolroom employees "switched allegiance" anddecided that Teamsters "could best represent their interestsbecause they voted at a meeting held on February 10" "toQ.There wasa questionin your mind as to what?A.There was a question in my mind as towhether, infact, they[Teamsters] represented a majority [of the toolroom employees].cis;See fn. 35,supra.47TheRespondent urges thatAntoniuk's testimony in this regard shouldnot be credited, but I regard it as reliable, and as noted above (see fn. 22,supra)Verba substantially corroborated much of Antoniuk's testimonyregarding these reports.Respondent also denied that Antoniuk is a supervisorwithin the meaningof the Act, butinasmuch asthe undisputed record discloses that he hadauthority to hire and fire, and that he did hire several employees, I findcontrary to the denial that he was such a supervisor. AIRMATICS SYSTEMSstaywith the Teamsters." According to the creditedtestimony of Dave Bogert in respect to this meeting whichwas attended also by the two maintenance cage employees,itwas called so that the employees in the toolroom and themaintenance cage could decide whether to vote forTeamsters or IUTDM at the Board election which theyexpected to be forthcoming. The vote, according to Bogertwhom I credit, was 3 for IUTDM, 3 (including the twomaintenance cage employees) for Teamsters, and 6 or 7stillundecided.-38Thus, contrary to the Respondent'scontention that this meeting is "objective evidence" thatthe employees favored representation by Teamsters, allthat it discloses is that as of February 10 a substantialpercentage of the toolroom employees still favored repre-sentation by IUTDM, and that a real question concerningtheirrepresentationexisted.There is,moreover,noevidence whatsoever that the Respondent knew about thismeeting when it recognized Teamsters as the representativeof these employees, or that it based its decision to do sothereon.The Respondent further contends that inasmuch as "anuncoerced majority" of the Company's employees freelychose to be represented by Teamsters, "it was lawful" forRespondent to extend recognition to it. Under thecircumstances which prevailed in this case, this contentionhas no merit either in law or in fact. Thus, even assumingthat Teamsters represented "an uncoerced majority" of thetoolroom employees, in the light of the concurrentsubstantial interest of these employees in representation byIUTDM, under the Board'sMidwest Pipingdoctrine, theRespondent could not lawfully recognize either of theseunions until the question concerning their representationwas resolved under the specific procedures provided by theAct 39Moreover, the Teamsters did not represent anuncoerced majority of the tool-and-die room employees.As found above, a substantial number of the toolroomemployees who were then striking for recognition ofIUTDM signed authorization cards for the Teamsters afterthey were falsely told, first by Teamsters President Terrien,and then by George Bogert while soliciting the cards forTeamsters, that they no longer had jobs with the Respon-dent, but that if they joined Teamsters, they would "gettheir jobs hack." In the light of this material andfraudulent misrepresentation. the cards obtained by thisdevise can hardly be regarded either as "uncoerced," or asresulting from the "free choice" of these employees.Moreover, since these same cards were rejected byRespondent on January 30 and 31 as unreliable evidenceof Teamsters majority status, and motivated it to then denythe Teamsters' demands for recognition, I find it difficultto understand how an NLRB receipt for the very self same31,According to Soltis and Dakake, the two maintenance cage employeeswho admittedly voted `or Teamstersat this meeting,the vote favored thelatter union Soltis test;fied that 60 percent voted for Teamsters, 30 percentfor IUTDM, and 10 percent were undecided Dakake testified that "morethan half," "a majority," raised their hands for Teamsters On cross-examination,Soltis, although asked, was unable to name a single toolroomemployee who voted for Teamsters, and he changed the asserted percentagein favor of Teamsters to 55 percent. Similarly, Dakake, although asked,could not recall the name of a single toolroom employee who assertedly"put up their hands for the Teamsters " Under the circumstances. I place noreliancein the accuracy of their testimony regarding this voteasOil Transport Company v N L R B, supra79cards could later on February 23 be regarded as evidencethat "clearly, an uncoerced majority of the Company'semployees freely chose to be represented by the Team-sters." 40Iconclude from all the foregoing and from Newcomb'sadmissions (see fn.25, supra)that Respondent's recogni-tion of Teamsters for these employees was motivated, noton reliance on the Teamsters cards or on the tokenpicketing of three employees for Teamsters on February22,41 but only by the Respondent's admitted preference fordealing with Teamsters rather than with multipleunions. Ifurther find that at all times material herein, the Respon-dent had knowledge of the substantial interest of theseemployees in representation by IUTDM.b.The appropriate unitAs found above, the Respondent was presented with andwas aware of the continuing rival claim of IUTDM torepresent its toolroom employees when it recognized andcontracted with Teamsters to represent both the toolroomemployees and the maintenance cage employees. Thatclaim of IUTDM, did not, however, automatically raise areal question concerning representation and make applica-ble the Board'sMidwest Pipingdoctrine,unlessthe unit ofemployees sought by IUTDM was appropriate for collec-tivebargaining under the Act 42 The General Counselcontends that the Respondent's toolroom employeesconstitute such an appropriate unit. The Respondentcontends that "a separate unit of toolroom employees or aseparateunitof toolroom and maintenance cage employ-ees is an inappropriate unit for bargaining since thetoolroom and maintenance cage employees are a properaccretion to the unit currently represented by the Team-sters." I find, contrary to the Respondent's contention, thatin the light of Board precedent, the Respondent's toolroomemployees which IUTDM sought and seeks to represent,constitute an appropriate unit for collective bargainingunder the Act .43The unit in question consists of approximately 10employees, including five tool-and-die makers, one appren-tice tool-and-die maker, two toolroom machinists, oneexperimental sheetmetalmachinist, and one tool-cribattendant.Many of these employees have worked for theRespondent in these categories since before 1969 whenTeamsters succeeded Plumbers as the collective-bargainingrepresentative of the Company's production and mainte-nance employees. However, they were not then included inthe coverage of the 1969 contract between Respondent andTeamsters nor in its 1972 renewal, and there has been nohistory of collective bargaining in their behalf. Indeed,W Br, p 3111Newcomb admitted that the decision to recognize Teamsters wasmade on February 14. and that "it was in no way influenced" by theTeamster February 22 "strike "12Shea Chemical Corporation,121NLRB 1027 1029 AccordWilliamPenn Broadcasting Crmipani.93 NLRB 110441 See section I 11, B, 7 of this Decision,supraIn the light of this finding.Ideem it unnecessarytodeterminewhether the Respondent's twomaintenance cage employees who were organized by Teamsters onlyshould he included inthis unit, orin the production and maintenance unit Iregard that determination to be one fortheRegionalDirector in Case22-RC-5598 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore IUTDM organized them, and they struck Respon-dent for recognitionof IUTDMas their representative,there admittedly was neither a suggestion nor a notion byeitherTeamsters or Respondent that these employeesconstituted an accretion to the unit of Respondent'semployees which the Teamsters already represented.The Respondent's toolroom employees work in anenclosed area separated from that in which its productionemployees work, and they have their own, separate, lockerslocated in the toolroom area. The work of the toolroomemployees consists of making tools and dies,and doingprototype and development work. Toolroom employeesrequire a working knowledge of trigonometry, an ability towork at close tolerances of a few thousandths of an inch,and to read sophisticated blueprints. The apprenticeshipprogram of the State of New Jersey in which theRespondent participates requires the apprentice to serve an8,000 hours, over a 4-year period on various machines toqualify as a journeyman tool-and-die maker.44 Toolroomemployees all furnish their own tools. There are a numberof machines in the Respondent's plant that are located andused exclusively in the toolroom which have no counter-part in the production areas. These include a surfacegrinder, a diamond grinding wheel,a filing machine, a 50-ton hydraulic arbor press, a quarter milling machine, and afurnace. The toolroom employees work under the separatesupervision of a toolroom foreman who is responsible toVerba, the manager of manufacturing engineering. Prod-uction employees work under nine different foreman whowork under the supervision of Vincent Soleo, the plantsuperintendent.45 Toolroom employees spend 85 percent to95 percent of their time working in the enclosed toolroom,and on the occasions when they work in production areas,they are still under the supervision of their own toolroomforeman. The work done by toolroom employees in theproduction areas consists of troubleshooting,readjustingor resetting a tool,not in production.There is no evidenceof any transfers,or of any line of progression, fromproduction worker to toolroom employee. The work of theproduction employees is generally repetitive, that of thetoolroom employees for the most part is not. Toolroomemployees possess higher skills and they accordingly arepaid substantially higher wage rates than productionemployees.46 Indeed, the absence in the December 1972contractbetweenRespondent and Teamsters of jobclassificationsand wage rate ranges which would beappropriate for the toolroom employees, admittedly madeitnecessary for them to negotiate such job classificationsand wage rate ranges on February 23, when the Respon-dent and Teamsters extended their existing contract tocover the toolroom employees. In addition, until theRespondent extended its contract with Teamsters for theproduction and maintenance employees to include thetoolroom employees in its coverage, there were alsosubstantialdifferences in the working conditions andfringebenefitsof the two groups. Thus, productionworkers were hourly paid employees and are paid every44See G.C. Exh. 3.45The toolroom foreman does not work under or report to Soleo.46Compare the wage rates Employer's Exh. I with Employer's Exh. 2 inCase 22-RC-5598.11Even in the latter case,production employees are barred from the useweek-toolroom employees were salaried and paid twice amonth;production employees punched a timeclock-tool-room employees did not;the two groups had differenthospital and pension plans and different vacation sched-ules, and the toolroom employees were entitled to morepaid sick leave days than production workers. Finally, therecord discloses that production employees work in thetoolroom area only on the relatively infrequent occasionswhen there is a need to operate a machine which is not inuse in the toolroom,and all similar machines in theproduction areas already are engaged,or when there is nocounterpart machine in the production department.47On the foregoing record,Ifind insufficient evidence ofintegration or community of interest between the Respon-dent'sproduction and maintenance employees and thetoolroom employees to regard the latter as accretions to theproduction and maintenance unit,48 and to the contrary, Ifind that the Respondent's toolroom employees constitutea functionally distinct, homogeneous,departmental, groupof employees with a nucleus of traditional craft tool-and-die makers of the type which the Board customarily findsan appropriateunit,especiallyin cases such as this wherethey have been excluded from the history of collectivebargaining and no craft severance is involved.49 Inasmuchas IUTDM isa labor organization which has been certifiedby theBoard as the exclusive representative of similar craftunits ofabout 20 to 25 employers, I also find that IUTDMhas specialized experience in the representation of tool-room employees such as those employed by the Respon-dent.ConclusionIconclude from all the foregoing that at the timeRespondent recognized Teamsters as the representative ofits toolroom employees, it then was aware that IUTDMhad a substantial interest in the representation of saidemployees.Ifurther find that the toolroom employeesconstitute a unit appropriate for collective bargainingunder the Act, and that there existed a real questionconcerning their representation when Respondent recog-nized and contracted with Teamsters as their representa-tive. I further conclude that by bypassing the Board'sprocesses and by recognizing Teamsters on February 23 asthe representative of said employees,notwithstanding therival claimof IUTDM,the Respondent unlawfully assistedand supported Teamsters and engaged in unfair laborpractices within the meaning of Section 8(a)(2) and (1) ofthe Act. Finally, I find that by executing the contract withTeamsters on February 23 which,inter alia,required itstoolroom employees to become and/or remain members ofTeamsters as a condition of employment, the Respondentengaged in further unfair labor practices within themeaning of Section 8(a)(3) and(I) of the Act.of some of the machines in the toolroom.48Cf.ChryslerCorporation.134 NLRB 454, 457.49McCullochCorporation,189NLRB76:United Screw and BoltCorporation,106 NLRB 1308, 1309-10;The Gemex Corporation,120 NLRB46. AIRMATICS SYSTEMSIV.rHE EFFLCT OF 1HF UNFAIR LABOR PRACTICESThe activities of the Respondent set forth in section 111,above, occurring in connection with the operations of theRespondent described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. T1-HE REMFI)YHaving found that the Respondent has engaged incertain unfair labor practices, I will recommend that itceaseand desist therefrom and take certain affirmativeactiondesigned to effectuate the policies of the Act.Having found that the Respondent unlawfully assistedand supported Teamsters by recognizing it as the collec-tive-bargaining representative of the toolroom employees,and by extending to the said employees an existingcontract containing union-security provisions requiringmembership in Teamsters as a condition of employment,notwithstanding that Teamsters did not represent anuncoerced majority of the toolroom employees, and a realquestion concerning their representation existed, I willrecommend that Respondent be ordered to cease recogniz-ing Teamsters as the collective-bargaining representative ofitstoolroom employees, to cease giving effect to theFebruary 23, 1973, extension of its existing collective-bargaining agreement to the said toolroom employees, andto reimburse the said employees for all fees, dues, andothermoneys that they have been required to payTeamsters by reason of the enforcement of its agreementwith Teamsters dated February 23, together with interestthereon at the rate of 6 percent per annum to be computedin the manner set forth inSeafarers International Union ofNorth America, Great Lakes District, AFL-ciO.30Upon the basis of the foregoing findings of fact andupon the entire record in the case. I make the following:CONCLUSIONS OF LAW1.International Union of Tool, Die and Mold Makers,and Local 102, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, arelabor organizations within the meaning of Section 2(5) ofthe Act.2.Airmatics Systems Division of the Mosler SafeCompany is an employer engaged m commerce and inoperations affecting commerce within the meaning ofSection 2(6) and (7) of the Act.3.All tool and diemakers, experimental sheet metalmechanics, toolroom machinists, machine operators, tool-crib attendants, and apprentices employed by the Respon-dent in the toolroom of its Wayne, New Jersey, plant,excluding all office clerical employees, professional em-ployees, guards and supervisors as defined in the Act, and50 138 NLRB 114231 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations. and recommended Order herein shall, as81allother employees, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.By recognizing Local 102,InternationalBrotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica as the collective-bargaining representative of theemployees in the said appropriate unit, and by enteringinto an agreement with the above-named Union whichextends to the said employeesan existingcollective-bargaining agreement which requires membership in thesaid union as a condition of employment, the Respondenthas unlawfullyassistedand supported Local 102.Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, and has engaged in unfairlabor practices within themeaning ofSection 8(a)(2). (3),and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within themeaning ofSection 2(6) and (7) of the Act.Upon the basis of the foregoingfindingsof fact andconclusions of law, and upon the entire recordin this case,Ihereby issue the following recommended:ORDER--"Respondent, Airmatics Systems Division of the MoslerSafe Company, its officers,agents, successors,and assigns,shall:I.Cease and desist from:(a)Contributingfinancialor other support. aid, orassistance to Local 102, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, or to any other labor organization of itsemployees.(b) Recognizing Local 102, International Brotherhood ofTeamsters,Chauffeurs.Warehousemen and Helpers ofAmerica, as the representative of its toolroom employees inthe appropriate unit described below for the purpose ofdealing with it concerning wages, rates of pay, hours ofemployment, or other terms and conditions of employ-ment,unless and untilsuch labororganizationshall havebeen certified by the Board as the exclusive representativeof such employees. The appropriateunit is:All tool and die makers, experimental sheet metalmechanics, toolroom machinists, machine operators,tool crib attendants, and apprentices employed by theRespondent in the toolroom of its Wayne, New Jersey.plant, excluding all office clerical employees, profes-sional employees, guards and supervisors as defined inthe Act, and all other employees.(c)Giving effect to the collective-bargaining agreementwith Local 102, International Brotherhood of Teamsters,Chauffeurs.Warehousemen and Helpers of America,dated February 23, 1973, or to any modification, extension,renewal, or supplement thereto; provided, however, thatnothing contained in this Decision and Order shall requireprovided in Sec. 102 48 of the Rules and Regulations,be adopted by theBoard and become its findings, conclusions,and order,and all objectionsthereto shall he deemed wailed for all purposes 82DECISIONSOF NATIONALLABOR RELATIONS BOARDtheRespondent to vary or abandon any wage, hour,seniority, or other substantive feature of its relations withits toolroom employees, which it has established in theperformance of such agreement, or prejudice the assertionby the employees of any rights they may have thereunder.(d)Giving effect to any checkoff authorization executedby its employees in the aforedescribed unit in favor ofLocal 102, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America.(e) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirright to self-organization, to form labor organizations, tojoin orassistInternational Union of Tool, Die and MoldMakers, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from engaging in such activities, except to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized by Section 8(a)(3)of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Withdraw and withhold all recognition from Local102, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any successorthereto, as the collective-bargaining representative of anyof its toolroom employees for the purpose of dealing with itconcerning grievances, labor disputes, wages, rates of pay,hours of employment, or other terms and conditions ofemployment, unless and until the Board shall certify Local102, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as such represent-ative.(b)Reimburse its toolroom employees in the unitdescribed above for all fees, dues, and other moneys theyhave been required to pay to Local 102, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America as a condition of employment byreason of Respondent's enforcement of its agreementdated February 23, 1973, whether or not pursuant tocheckoff authorizations executed by said employees infavor of that union, together with interest at 6 percent perannumcomputed in the manner set forth in the section ofthis Decision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrolland other records necessary to analyze andcompute the amounts of reimbursement due under theterms of this Order.(d) Postat itsplant located at Wayne, New Jersey, copiesof the notice marked "Appendix." 52 Copies of said notice,on forms provided by the Regional Director for Region 22,after being duly signed by Respondent, shall be posted byitfor a period of 60 consecutive days thereafter, inconspicuousplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 22, inwriting, within 20 days from the date of the receipt of thisOrder, what steps have been taken to comply herewith.52In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals. the words in the notice reading "Posted byOrder of the National LaborRelations Board" shallbe changed to read"PostedPursuantto a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelationsBoard."APPENDIXNOTICETO MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT recognize Local 102, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America as the collective-bargainingrepresentative of our toolroom employees unless anduntil the Board shall certify it as such representative.WE WILL NOT contribute financial or other supportto Local 102, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,or any other labor organization.WE WILL NOT require as a condition of employmentthatour toolroom employees become or remainmembers of Local 102,InternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica.WE WILL NOT give effect to the collective-bargainingagreement signed with Local 102, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, dated February 23, 1973, or to anymodification, extension, renewal, or supplement there-to, or to any checkoff authorizations in favor of Local102, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, execut-ed by our employers. However, nothing herein requiresthisCompany to vary or abandon any wage, hour,seniority, or other employee benefit established in theperformance of that agreement, or prejudices theassertion by our employees of any rights they may havethereunder.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof their right to self-organization, to form labororganizations, to joinor assistInternational Union ofTool,Die and Mold Makers, or any other labororganization, to bargain collectively through represent-atives of their own choosing, and to engage in otherconcertedactivitiesfor the purpose of collectivebargaining or other mutual aid or protection, and torefrain from any or all such activity, except to theextent that such right may be affected by a lawfulagreement requiring membership in a labor organiza-tion as a condition of employment, as authorized bySection 8(a)(3) of the Act.WE WILL reimburse each of our toolroom employeesfor all fees, dues, and other moneys unlawfully exacted AIRMATICS SYSTEMS83from them pursuant to the aforementioned agreementThis is an offical notice and must not be defaced bywith Local 102, International Brotherhood of Team-anyone.sters,Chauffeurs,Warehousemen and Helpers ofThis notice must remain posted for 60 consecutiveAmerica.DatedBydays from the date of postingand must not beAIRMArICS SYSTEMSaltered,defaced, or covered by any othermaterial.DivisioN OF THE. MOSLERAnyquestions concerning this notice or complianceSAFE.COMPANYwithitsprovisionsmay be directed to theBoard's(Employer)Office,FederalBuilding-16 Floor, 970 BroadStreet,Newark.New Jersey 07102, Telephone(Representative)(Title)201-645-2100.